DETAILED ACTION 
1. 	This office action is in response to the communicated dated 14 June 2022 concerning application number 17/065,687 effectively field on 08 October 2020. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-3 and 5-18 are pending, of which claims 1-3 and 7-18 have been amended; claim 4 has been cancelled; and claims 1-3 and 5-18 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 14 June 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive. 
	The Examiner has addressed Applicant’s amendments within the updated text below. 
	Applicant argues that Li and Bulkes do not explicitly teach the claimed decoy conductor. Specifically, Applicant argues that Li’s decoy conductor or outer resistive shield is not parallel to the conductive filaments to provide the functional effect of receiving and dissipating energy as claimed (page 6 of the Arguments). The Examiner respectfully disagrees, as the decoy conductor or outer resistive shield 42 / 112 has a higher electrical resistance than the inner conductor 40 / 108 to dissipate the RF energy throughout the lead 14 / 106 and into the surrounding body tissue ([column 6 lines 51- 67, column 11 lines 45-59]). Specifically, the inner conductor 108 may comprise a multi-filar wire coil ([column 11 lines 30-44]). Furthermore, the outer resistive shield 42 / 112 can extend co-linearly or parallel with the inner conductor 40 / 108 along the length of the lead 14 / 106 ([column 6 lines 16-24, FIG. 3, FIG. 16]). Therefore, the Examiner respectfully maintains that Li teaches wherein the decoy conductor is located parallel to the conductive filaments to provide the function effect of receiving and dissipating energy. 
	Applicant argues that Li and Bulkes do not explicitly teach the claimed decoy conductors to be arranged in separate respective lumens to those of the conductive filaments (pages 6-7 of the Arguments). The Examiner respectfully submits that the claims recite the multiple lumens being configured to receive the decoy conductors and the conductive filaments. However, the claims do not recite the decoy conductors to be arranged in separate respective lumens to those of the conductive filaments. Therefore, the Examiner considers Applicant’s argument to be moot.  
	Applicant argues that there is no interaction or coupling between Li’s central conductor (referred to as “the inner conductor”) and resistive shield (page 7 of the Arguments). The Examiner respectfully disagrees, as Li teaches the outer resistive shield 42 to be integrated or coupled with the inner conductor 40 ([column 6 lines 25-30]). Li also teaches the decoy conductor or outer resistive shield 42 to include a conductive polymer that can transfer or couple RF electromagnetic energy along the lead 14 to an exposed portion of the inner conductor 40 ([column 6 lines 51-67, column 7 lines 1-18]). Specifically, the resistive shield 42 transfers the RF energy along the length of the lead 14 towards the electrode at the lead tip ([column 7 lines 1-18]). Furthermore, the electrode may couple the RF energy back to the exposed portion of the inner conductor 40 [(column 7 lines 1-18]). Therefore, the Examiner respectfully maintains that the Li teaches an interaction or coupling between the central conductor and the resistive shield. 
	Applicant argues that Li’s central conductor (referred to as “the inner conductor”) is not exposed to the RF field, as it is radially surrounded by the resistive shield (page 7 of the Arguments). The Examiner respectfully disagrees, as the resistive shield 42 transfers the RF energy along the length of the lead 14 towards the electrode at the lead tip ([column 7 lines 1-18]). Furthermore, the electrode may couple the RF energy back to the exposed portion of the inner conductor 40 [(column 7 lines 1-18]). Therefore, the Examiner respectfully maintains that Li teaches wherein the central conductor is exposed to the RF field. 
	Applicant argues that Bulkes does not explicitly teach the multi-lumen leads to be suitable for MRI compatibility (page 8 of the Arguments). The Examiner respectfully disagrees, as Bulkes teaches the multi-lumen lead body structure 20 to be compatible with an MRI ([0040-0041, 0058-0059]). Therefore, the Examiner respectfully maintains that Bulkes suggests the multi-lumen leads to be suitable for MRI compatibility. 
	Applicant argues that the combination of Li and Bulkes would not result in the claimed configuration. Specifically, Applicant argues that the combination of Li and Bulkes would result in: (1) a resistive shield that radially surrounds all the helical coils; or (2) multiple resistive shields, where each lumen would include a respective resistive shield that surrounds a helical coil. Applicant states that none of these configurations would arrive at the presently claimed solution of having an elongated body comprising a plurality of lumens, where the plurality of lumens have one of the electrically conductive filaments or the elongated decoy conductor (pages 6 and 8-9 of the Arguments). The Examiner respectfully disagrees, as Bulkes teaches a multi-lumen body structure 20 which is elongated ([FIG. 2, 0041]). Furthermore, the multi-lumen body structure 20 may be configured to receive a conductor or lead elements ([0041]). This would provide motivation to a person having ordinary skill in the art to implement Li’s decoy conductor (resistive shield 42 / 112 [column 6 lines 51-67, column 11 lines 30-59]) and conductive filaments (inner conductor 40 / 108 [column 6 lines 51-67, column 11 lines 30-59]) within Bulkes’ multi-lumen body structure 20 ([0041, FIG. 2]).  Specifically, this modification would cause the plurality of lumens to comprise a decoy conductor that is parallel to a conductive filament (Li teaches the outer resistive shield 42 / 112 to extend co-linearly or parallel with the inner conductor 40 / 108 along the length of the lead 14 / 106 ([column 6 lines 16-24, FIG. 3, FIG. 16]). The advantage of this modification will provide an enhanced level of dielectric properties, as each lumen comprises a dielectric layer (see paragraph [0030] by Bulkes). Therefore, the Examiner respectfully maintains the combination of Li and Bulkes to suggest the claimed configuration. 

Claim Objections
5. 	Claims 5-8 are objected to because of the following informalities. 
Claims 5-8 contain minor typographical and grammatical errors. 
- Claim 5, line 1: The Examiner suggests changing “A lead according to claim 4” to “A lead according to claim 1”. 
- Claim 6, line 1: The Examiner suggests changing “A lead according to claim 4” to “A lead according to claim 1”. 
	- Claim 7, line 1: The Examiner suggests changing “A lead according to claims 4” to “A lead according to claim 1”. 
	- Claim 8, line 1: The Examiner suggests changing “A lead according to claim 4” to “A lead according to claim 1”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 1-3, 5-8, 11, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US Patent No. 8,275,464 B2) in view of Bulkes (US 2014/0052203 A1).
Regarding claim 1, Li teaches a lead for an active implantable medical device comprising (the implantable medical device 12 comprises a lead 14 [abstract, column 3 lines 42-52, column 6 lines 40-50]): 
 - an elongated, biocompatible, electrically non-conductive body (the lead 14 is elongated [FIG. 1] and includes a layer of insulative material to electrically isolate the conductor core 40 from the surrounding body tissue and blood [column 6 lines 25-39]. Furthermore, the lead 14 is biocompatible, as it is used with organs and tissues within the human body [column 3 lines 42-67]);
 - a plurality of electrically conductive filaments inside the elongated body to electrically connect electrical connectors to corresponding electrodes (the lead 14 / 106 comprises an inner conductor in the form of a multi-filar wire coil 108 that is configured to be coupled with one or more electrodes 106 [column 11 lines 30-44, claim 1]. The connectors are considered the portions of the multi-filar wires 108 that are coupled directly with electrodes 106 [column 11 lines 30-44, claim 1]); and 
- at least one elongated decoy conductor inside the elongated body to electromagnetically couple with the plurality of electrically conductive filaments (the decoy conductor or outer resistive shield 42 / 112 is a conductive polymer that can transfer or couple RF electromagnetic energy along the lead 14 / 106 to an exposed portion of the inner conductor 40 / 108 [column 6 lines 51-67, column 7 lines 1-18, column 11 lines 30-59, FIG. 5].  As stated above, the inner conductor comprises the conductive filaments or multi-filar wire 108 [column 11 lines 30-44, claim 1]. Furthermore, the outer resistive shield 42 / 112 is elongated or extends along the entire length of the lead 14 / 106 [FIG. 3, column 6 lines 16-24]), and
wherein the at least one decoy conductor has a higher electrical resistance than the plurality of electrical conductive filaments to dissipate energy from currents induced by radio frequencies (the outer resistive shield 112 has a higher electrical resistance than the multi-filar coil 108 to dissipate the RF energy throughout the lead 106 and into the surrounding body tissue [column 11 lines 45-59]). 
Li does not explicitly teach wherein the elongated body includes multiple lumens, wherein the multiple lumens receive one of the plurality of electrically conductive filaments or the at least one elongated decoy conductor.
The prior art by Bulkes is analogous to Li, as they both teach conductive leads comprising helical coil wires and electrodes ([abstract, 0051, 0056, claim 2]). Similar to Li, Bulkes also teaches the use of MRI radio frequency energy ([0020, 0039, 0045]). 
Bulkes teaches wherein the elongated body includes multiple lumens, wherein the multiple lumens receive the plurality of electrically conductive filaments (the multi-filar wire coils are located within the multi-lumen body structure 20 ([0041, 0051]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Li’s elongated body to comprise multiple lumens to receive the multi-filar wires, as taught by Bulkes. The advantage of this modification will provide an enhanced level of dielectric properties, as each lumen comprises a dielectric layer (see paragraph [0030] by Bulkes).  
Regarding claim 2, Li teaches wherein the at least one elongated decoy conductor is located substantially parallel to the plurality of electrically conductive filaments (the outer resistive shield 42 / 112 can extend co-linearly or parallel with the inner conductor 40 /108 along the length of the lead 14 / 106 [column 6 lines 16-24, FIG. 3, FIG. 16]. As stated above in claim 1, the inner conductor 40 or 108 is composed of a multi-filar wire [column 11 lines 30-44]). 
Regarding claim 3, Li teaches wherein the at least one elongated decoy conductor is electrically insulated from the plurality of electrically conductive filaments, connectors and electrodes by the elongated body (an insulation layer is disposed between the outer resistive shield 42 / 112 / 124 and the inner conductor 108 / 122 [column 2 lines 54-57, column 12 lines 30-35, claim 4]. Furthermore, a second insulation layer may be provided over or around the outer resistive shield 42 / 112 / 124 to further insulate the outer resistive shield 42 / 112 / 124 [column 12 lines 30-35]. As stated previously in claim 1, the inner conductor or multi-filar wire 108 has connecting portions that are coupled with the one or more electrodes 106 ([column 11 lines 30-44, claim 1]).
Regarding claim 5, Li in view of Bulkes suggests the lead according to claim 1. 
 Li and Bulkes do not explicitly teach wherein the multiple lumens are arranged as a set of planetary lumens around the core of the elongated body.  
The Examiner respectfully submits, as Li teaches the use of a core within an elongated lead (core 40 of the elongated lead 14 [FIG. 3, FIG. 4, FIG. 6, column 6 lines 25-39]) and Bulkes teaches multiple lumens ([0051]), configuring the lumens to be arranged in a planetary orientation around the core would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 6, Li in view of Bulkes suggests the lead according to claim 1. Li and Bulkes do not explicitly teach wherein the multiple lumens include a dozen lumens. 
The Examiner respectfully submits, as Bulkes teaches multiple lumens ([0051]), configuring the exact number of lumens would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 7, Li in view of Bulkes suggests the lead according to claim 1. Li and Bulkes do not explicitly teach wherein the at least one elongated decoy conductor includes two or more elongated decoy conductors evenly spaced from each other in the multiple lumens.
	The Examiner respectfully submits, as Li teaches the use of an elongated decoy conductor (outer resistive shield 42 is a conductive polymer and extends through the length of the lead 14 [column 6 lines 16-24, column 6 lines 51-67, column 7 lines 1-18, FIG. 3]) and Bulkes teaches multiple lumens ([0051]), configuring the exact number of elongated decoy conductors to be arranged in the multiple lumens as recited would be a matter of duplicating and rearranging the known elements without producing a new and unexpected result, with such matters having been held by the courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Regarding claim 8, Li in view of Bulkes suggests the lead according to claim 1. Li and Bulkes do not explicitly teach wherein the at least one elongated decoy conductor includes four elongated decoy conductors evenly spaced from each other in the multiple lumens.
	The Examiner respectfully submits, as Li teaches the use of an elongated conductor (outer resistive shield 42 is a conductive polymer and extends through the length of the lead 14 [column 6 lines 16-24, column 6 lines 51-67, column 7 lines 1-18, FIG. 3]) and Bulkes teaches multiple lumens ([0051]), configuring the exact number of elongated conductors to be arranged in the multiple lumens as recited would be a matter of duplicating and rearranging the known elements without producing a new and unexpected result, with such matters having been held by the courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Regarding claim 9, Li in view of Bulkes suggests the lead according to claim 1. Li and Bulkes do not explicitly teach wherein the at least one elongated decoy conductor is shorter than each of the plurality of electrically conductive filaments.
	The Examiner respectfully submits, as Li teaches the use of an elongated decoy conductor (outer resistive shield 42 is a conductive polymer and extends through the length of the lead 14 [column 6 lines 16-24, column 6 lines 51-67, column 7 lines 1-18, FIG. 3]) and a plurality of electrically conductive filaments (inner conductor or multi-filar wire 108 [column 11 lines 30-44]), configuring the elongated decoy conductor to be shorter than the electrically conductive filaments would be a matter of changing the size or proportion of the known elements without producing a new and unexpected result, with such matters having been held by the courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Regarding claim 10, Li in view of Bulkes suggests the lead according to claim 1, wherein a conductor length of the at least one elongated decoy conductor can extend along a portion or all of the length of the lead (the outer resistive shield 42 extends along a portion or all of the length of the lead 14 [column 2 lines 5-6, column 16 lines 16-24]). Li and Bulkes do not explicitly teach wherein the conductor length of the at least one elongated decoy conductor is approximately 90% of a length of the lead.
	The Examiner respectfully submits, as Li teaches an elongated decoy conductor extending through a lead (outer resistive shield 42 is a conductive polymer and extends along a portion or all of the length of the lead 14 [column 6 lines 16-24, column 6 lines 51-67, column 7 lines 1-18, FIG. 3]), configuring the elongated decoy conductor to be approximately 90% of the lead’s length would be a matter of changing the size or proportion of the known elements without producing a new and unexpected result, with such matters having been held by the courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 11, Li teaches wherein a conductor length of the at least one elongated decoy conductor is matched with an expected wavelength of a radio frequency (RF) field from an MRI (the outer resistive shield 42 / 112 has a relatively high resistance to absorb and dissipate the RF electromagnetic energy along the entire length of the lead 14 / 106 during an MRI [column 6 lines 40-67, column 11 lines 38-44]).
	Regarding claim 14, Li in view of Bulkes suggests the lead according to claim 1. Li teaches wherein a conductor length of the at least one elongated decoy conductor ranges up to 100% of the length of the longest electrically conductive filament (substantially coaxial configuration with the outer resistive shield 42 extending “co-linearly” or “co-radially” with the inner conductor 40 along the length of the lead 14 [column 6 lines 16-24, FIG. 3]. As stated previously in claim 1, the inner conductor 40 or 108 is comprised of a multi-filar wire [column 11 lines 30-44]. In an alternative embodiment, the outer resistive shield 94a / 94b / 94c is illustrated or configured to only cover a portion of the length of the inner conductor 90 [FIG. 12, column 10 lines 3-26]). Applicant’s conductor length in the range of 10% to 90% of the conductive filament approaches the range disclosed by Li. Therefore, a prima facie case of obviousness exists. Based on the approaching range, a skilled artisan would have been led to use an exact conductor length in the range of 10% to 90% of the conductive filament. The advantage of such modification may allow the RF energy to be easily transferred to portions of the conductive filament without being dissipated by the decoy conductor (MPEP 2144.05). 

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Bulkes, further in view of Carbunaru et al. (US 2013/0150938 A1).
Regarding claim 12, Li in view of Bulkes suggests the lead according to claim 11. Li and Bulkes do not explicitly teach wherein the conductor length includes odd integer multiples of half the expected wavelength of the RF field from the MRI.  
The prior art by Carbunaru is analogous to Li, as they both teach implantable lead devices that utilize RF energy ([abstract, 0035]).
Carbunaru teaches wherein the conductor length includes odd integer multiples of half the expected wavelength of the RF field from the MRI ([0035]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the conductor length suggested by Li in view of Bulkes to include odd integer multiples of half the expected wavelength of the RF field, as taught by Carbunaru. The advantage of such modification will increase the capability of coupling RF energy to the conductors (see paragraph [0035] by Carbunaru). 

9. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Bulkes, further in view of Atalar et al. (US 2009/0171421 A1).  
Regarding claim 13, Li in view of Bulkes suggests the lead according to claim 1. Li and Bulkes do not explicitly teach wherein a conductor length of the at least one elongated decoy conductor is in the range of 500mm to 900mm.
The prior art by Atalar is analogous to Li, as they both teach medical lead systems that utilizes radiofrequencies ([abstract]). 
Atalar teaches wherein a conductor length of the at least one elongated decoy conductor is in the range of 100 mm to 2000 mm (the range of 10 cm to 200 cm can be converted to 100 mm to 2000 mm [0076]). Applicant’s claimed conductor length of 500mm to 900mm lies within the range disclosed by Atalar. Therefore, a prima facie case of obviousness exists. Based on the overlapping ranges, a skilled artisan would have been led to use an exact conductor length of 500 to 900 mm (MPEP 2144.05). The advantage of such modification may provide space to include extra conductors if needed (see paragraph [0076] by Atalar). 
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the decoy conductor suggested by Li in view of Bulkes with the range of lengths, as taught by Atalar. The advantage of such modification may provide space to include extra conductors (see paragraph [0076] by Atalar). 

10. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Bulkes, further in view of McCabe et al. (US 2018/0326202 A1). 
Regarding claim 15, Li in view of Bulkes suggests the lead according to claim 1. Li and Bulkes do not explicitly teach wherein the at least one elongated decoy conductor has a length specific resistance of 300 to 1000 Ohms/metre.
The prior art by McCabe is analogous to Li, as they both teach implantable electrode leads that utilize electromagnetic fields ([abstract]). 
McCabe teaches wherein the at least one elongated decoy conductor has a length specific resistance of 10 to 100,000 Ohms/metre ([0038]). Applicant’s range of 300 to 1000 Ohms/metre lies within the range disclosed by McCabe. Therefore, a prima facie case of obviousness exists. Based on the overlapping ranges, a skilled artisan would have been led to use an exact range of 300 to 1000 Ohms/metre. The advantage of such of modification will allow the conductors to be used in various surgical applications that may require a smaller amount of resistance. This modification may also reduce the cost of resistance materials due to the lower amount of resistance that is required (MPEP 2144.05). 
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the decoy conductor suggested by Li in view of Bulkes to have a resistance of 300 to 1000 Ohms/metre, as suggested by McCabe. The advantage of such modification will provide an improved level of resistance to Li’s decoy conductor. 

11. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Bulkes, further in view of Searfoss et al. (US 2018/0229031 A1). 
Regarding claim 16, Li in view of Bulkes suggests the lead according to claim 1. Li and Bulkes do not explicitly teach wherein the at least one elongated decoy conductor comprises: nichrome and/or carbon fibre.
The prior art by Searfoss is analogous to Li, as they both teach implantable lead devices that are exposed to energy fields from an MRI ([abstract, 0036-0037]). 
Searfoss teaches wherein explicitly teach wherein the at least one elongated decoy conductor comprises carbon fibre ([abstract, 0036-0037]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the decoy conductor suggested by Li in view of Bulkes to comprise a carbon fiber material, as taught by Searfoss. The advantage of such modification will improve the durability of the decoy conductor (see paragraph [0036] by Searfoss). 

12. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Bulkes, further in view of Alexander et al. (US 2011/0066196 A1).
Regarding claim 17, Li in view of Bulkes suggests the lead according to claim 1. Li and Bulkes do not explicitly teach wherein each of the at least one elongated decoy conductors has a diameter of 70 um to 200 um. 
The prior art by Alexander is analogous to Li, as they both teach implantable medical lead devices ([abstract]). 
Alexander teaches wherein each of the at least one elongated decoy conductors has a diameter of 50 um to 250 um. Applicant’s diameter range of 70 um to 200 um lies within the range disclosed by Alexander. Therefore, a prima facie case of obviousness exists. Based on the overlapping ranges, a skilled artisan would have been led to use an exact range of 70 um to 200 um. The advantage of this diameter modification may provide more flexibility for inserting or removing the conductors from the lead (MPEP 2144.05).
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the decoy conductor suggested by Li in view of Bulkes with a diameter of 70 um to 200 um, as suggested by Alexander. The advantage of such modification may provide more flexibility for inserting or removing the conductors from the lead.

13. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Bulkes, further in view of Williams (US 2014/0031907 A1). 
Regarding claim 18, Li in view of Bulkes suggests the lead according to claim 1. Li and Bulkes do not explicitly teach wherein the elongated, biocompatible, electrically non-conductive body comprises thermoplastic polyurethane.
The prior art by Williams is analogous to Li, as they both teach implantable lead devices that utilize RF energy ([abstract, 0012, 0022]). 
Williams teaches wherein the elongated, biocompatible, electrically non-conductive body comprises thermoplastic polyurethane ([0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the lead body suggested by Li in view of Bulkes to comprise a thermoplastic polyurethane, as taught by Williams. The advantage of such modification will help improve the dissipation of the radiofrequency fields along the length of the lead (see paragraphs [0022, 0031] by Williams). 

Statement on Communication via Internet
14. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
15. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792